Per curiam.
Respondent Reed Edmondson, Jr. (State Bar No. 239914) filed this petition for voluntary discipline pursuant to Bar Rule 4-227 (b) (2) seeking a Review Panel reprimand for his admitted violation of Rules 1.4 and 1.16 (d) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). Although the State Bar has no objection to Edmondson’s petition, we reject it.
In the petition, Edmondson, who has been a member of the State Bar of Georgia since 1996, admits he was hired by a client to defend a civil suit involving his client’s alleged breach of a home equity loan. At the time he was hired, the plaintiff had filed suit and had moved for summary judgment, so Edmondson filed discovery responses and successfully defended the motion for summary judgment. However, the plaintiff filed a subsequent motion for summary judgment, and Edmondson failed to file a response to that motion on his client’s behalf. Although Edmondson met with the client to discuss the renewed motion for summary judgment, he did not advise the client of his decision not to file a response or of his reasons for that decision. Edmondson did not advise the client to hire replacement counsel, and he did not seek to withdraw from representing the client. The court later awarded summary judgment to the opposing party, but Edmond-son did not inform his client of that order, nor determine whether the client wished to appeal. The client later received correspondence, which included a notice of garnishment, from opposing counsel. He discussed the correspondence with Edmondson, who directed the client to provide him copies of the documents. The client did so, but Edmondson failed to communicate with the client, despite the client’s repeated attempts to contact Edmondson. Eventually, Edmondson filed a traverse to the judgment and offered to represent the client on that traverse without charging an additional fee.
Edmondson admits that by his actions he violated Rules 1.4 and 1.16 (d) of the Georgia Rules of Professional Conduct. Although the maximum sanction for a single violation of Rule 1.4 or 1.16 is a public reprimand, Edmondson requests that he receive a Review Panel reprimand as discipline for those violations, instead. The State Bar *357noted no objection to Edmondson’s petition despite the fact that Edmondson, who has substantial experience in the practice of law, has two prior disciplinary matters, having received a letter of formal admonition in 2005 and an Investigative Panel reprimand in 2008. Although Edmondson’s lack of a dishonest or selfish motive and his full disclosure to, and cooperation with, the State Bar during these disciplinary proceedings are mitigating factors, we conclude that a Review Panel reprimand is not an appropriate level of discipline given Edmondson’s prior disciplinary history. Accordingly, we reject Edmondson’s petition for voluntary discipline.
Decided July 2, 2012.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.

Petition for voluntary discipline rejected.


All the Justices concur.